Mr. Presiding Justice Pam delivered the opinion of the court. 3. Appeal and ebbob, § 1313*—when presumed that case tried on regular call of calendar. Where nothing to the contrary appears in the record, it will be presumed that a case is tried on the regular call of the calendar. 4. Damages, § 228*—when notice to defendant after default not prerequisite to holding inquest to assess damages. Where a default is entered in an action tried on the regular call of the calendar, notice to the defendant after such default is not necessary to enable the court to hold an inquest for assessing damages.